983 F.2d 1065
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Abdul Q. AWWAL, Plaintiff-Appellant,v.Honorable Robert F. NICCUM, Defendant-Appellee.
No. 92-3308.
United States Court of Appeals, Sixth Circuit.
Dec. 28, 1992.

Before ALAN E. NORRIS and SILER, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff-Appellant, Abdul Q. Awwal, appeals the dismissal of his complaint brought under 42 U.S.C. § 1983 against defendant-appellee, Honorable Robert F. Niccum, a state judge, for the deprivation of his constitutional rights, because the plaintiff was removed from a courtroom for failure to remove a cap being worn as part of his observance of the Muslim faith.


2
As counsel admitted during argument that Judge Niccum acted within his judicial capacity when he directed the plaintiff to be removed from the courtroom, we adopt the reasoning of the decision by the district court on February 26, 1992, by Judge Alice M. Batchelder, finding Judge Niccum to be protected by judicial immunity under  Mireles v. Waco, 112 S.Ct. 286 (1991).


3
AFFIRMED.